  8:20-cv-00201-JMG-CRZ Doc # 83 Filed: 11/04/20 Page 1 of 1 - Page ID # 322




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

KAREN F. HAYES, Personal Representative of
the Estate of Thomas J. Hayes, Deceased;

                   Plaintiff,
                                                            8:20CV201
       vs.

NEBRASKA,    KANSAS    &    COLORADO
RAILWAY, LLC, a Delaware Limited Liability                    ORDER
Company;

                   Defendant/Cross
                   Claimant and Third Party
                   Plaintiff,

       vs.

NUTRIEN AG SOLUTIONS, INC., a Delaware
Corporation;

                    Defendant,

       vs.

UNION PACIFIC RAILROAD CO., BNSF
RAILWAY   CO.,   CANADIAN    NATIONAL
RAILWAY CO., CANADIAN PACIFIC LTD., and
NORFOLK SOUTHERN CORP.

                   Third-Party Defendants.




      IT IS ORDERED that the unopposed motion to withdraw filed by Daniel
Hassing and William Lamson, Jr., as counsel of record for Third Party Defendant,
Union Pacific Railroad Co. (Filing No. 82), is granted. Daniel Hassing and William
Lamson, Jr. shall no longer receive electronic notice in this case.

      Dated this 4th day of November, 2020.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
